Citation Nr: 0020968	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued the veteran's 30 
percent rating for PTSD, and which denied claims of 
entitlement to service connection for degenerative disc 
disease of the lower lumbar spine and prurigo (claimed as a 
skin condition).  A timely notice of disagreement with the 
RO's January 1998 decision was received in November 1998, and 
a statement of the case as to all issues was issued in 
December 1998.  However, a substantive appeal was received 
only with regard to the issue of entitlement to an increased 
rating for PTSD.  Accordingly, the issues of entitlement to 
service connection for degenerative disc disease of the lower 
lumbar spine and prurigo (claimed as a skin condition) are 
not before the Board at this time.  See 38 C.F.R. §§ 20.200 
20.302 (1999); Roy v. Brown, 5 Vet.App. 554, 556 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is shown to be 
productive of depression, nightmares, irritability, isolating 
behavior and sleep difficulties, but not occupational and 
social impairment with deficiencies in most areas; his PTSD 
is productive of no more than occupational and social 
impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 50 percent 
(but no higher) for the veteran's PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for his service-connected PTSD is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the evidence of record, the Board 
finds that this evidence allows for a proper review of the 
veteran's claim and that no useful purpose would be served by 
remanding the veteran's claim for further development. 

The Board initially notes that the claims file includes the 
veteran's discharges (DD Form 214's) and his personnel file.  
These records show that his military occupation specialty was 
rifleman, that he served in Vietnam on multiple operations 
with Marine infantry units, and that his awards include the 
Vietnam Service Medal with two stars and the Purple Heart.  
The Board further notes that the veteran's reports that he 
served three tours in Vietnam with reconnaissance units in 
Vietnam for a total of about 40 months is consistent with his 
service records.  
 
The relevant evidence in the claims file consists of two VA 
examination reports, dated in August 1997 and May 1999, 
respectively, VA outpatient treatment reports, dated between 
1997 and 1999, and written statements from the veteran. 

The August 1997 PTSD examination report shows that the 
veteran complained of concentration problems, sleep 
difficulties, depression, social withdrawal, irritability, an 
exaggerated startle response and nightmares.  The veteran 
stated that he was working on a paint line at an assembly 
plant and that he found his job difficult to maintain 
physically due to back pain.  He reported that he had been 
married four times, to three different women, and that he was 
currently married.  He denied suicidal or homicidal ideation.  
On examination, speech was clear with a good ability to 
express himself.  Orientation was appropriate and thinking 
was spontaneous, logical, productive and well organized.  
Relationships with others were described as good, with a low 
to medium current amount of contact.  Memory was fair, with a 
lack of precision in dates of past events.  Reasoning skills 
were average.  Judgment and insight were good.  The examiner 
noted that the veteran was having problems on a weekly basis, 
and that the current intensity was moderate.  He was noted to 
have impaired occupational achievement due, in part, to his 
PTSD.  The Axis I diagnosis was PTSD, chronic.  The Axis V 
diagnosis was a Global Assessment of Functioning (GAF) score 
of 53.

A VA PTSD examination report, dated in May 1999, shows that 
the veteran complained of depression, nervousness, 
nightmares, sleeping problems, poor appetite, excessive anger 
and irritation, low self-esteem, concentration problems, 
guilty feelings and overuse of alcohol.  He reported that he 
left his last job, and that he could not work due to 
degenerative disc disease.  He stated that he had had more 
than 50 jobs since separation from service, and that he had 
been married for about six years.  He reported that he was 
taking Prozac and Trazodone.  On examination, speech was 
clear with a fair ability to express himself.  Orientation 
was appropriate and thinking was spontaneous, logical and 
productive.  Affect was sad and overall mood was angry, 
depressed and labile.  Thought content was notable for 
preoccupation with past events, with thoughts occasionally 
related to Vietnam.  Relationships with others were 
characterized as poor.  Self-esteem was very low.  
Significant alcohol problems were noted, with the veteran 
reporting that he drank to decrease his back pain.  Judgment 
was poor and insight was low.  He was able to remember five 
digits forward and two of the last four presidents.  
Intellectual functioning was in the average range.  The 
examiner noted that the veteran was having problems on a 
daily basis, and that his prognosis was poor.  The Axis I 
diagnoses were chronic PTSD and alcohol dependence.  The Axis 
II diagnosis was personality disorder NOS (not otherwise 
specified).  The Axis V diagnosis was a GAF score of 48, 40 
total.    

VA outpatient treatment reports, dated between 1997 and 1999, 
show that the veteran received periodic treatment for PTSD, 
and that he reported ongoing financial difficulties following 
termination of his employment in September 1997.  A report, 
dated in October 1998, notes complaints of isolating behavior 
and depression.  With regard to the effectiveness of his 
medications, he reported that his depression had improved, 
but only from 0/10 to 2/10.  A report, dated in January 1999, 
notes substantial relief of symptoms with Trazodone (100 
milligrams hs (bedtime)), with depression improving from 2/10 
to 5/10, and three to four hours of sleep obtainable per 
night.  The VA outpatient treatment reports contain GAF 
scores as follows: August 1998 (45 current/45 for the past 
year), October 1998 (52 current/45 for the past year) and 
January 1999 (55 current/55 for the past year).  

A review of the veteran's written statements shows that he 
argues that a higher rating is warranted for his PTSD.  No 
specific arguments have been advanced.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for rating purposes.

The RO has assigned the veteran's PTSD a 30 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 
9411, a 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  A 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

After reviewing the totality of the evidence, the Board finds 
that a 50 percent rating is currently warranted for the 
veteran's PTSD.  The Board first notes that 
although many of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule, the 
symptoms listed at 38 C.F.R. § 4.130 do not appear to be 
intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Furthermore, the Board has considered the fact that 
the May 1999 VA PTSD examination report shows that the 
veteran has diagnoses of alcohol abuse and a personality 
disorder.  Although alcohol abuse and personality disorders 
are normally not compensable, in this case there is no clear 
medical evidence which could serve as a basis for 
distinguishing the effects of either the veteran's alcohol 
abuse or personality disorder from his PTSD.  In such cases, 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 (1999) requires that reasonable 
doubt on any issue be resolved in the veteran's favor, and 
that such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998). 

In this case, the May 1999 VA mental disorders examination 
report shows that in addition to nightmares, depression, 
irritability and anger, poor concentration and sleep 
disturbance, the examiner stated that the veteran had poor 
judgment, low insight and poor relationships.  He is taking 
psychotropic medication on a daily basis for control of his 
PTSD symptomatology.  The examiner stated that the veteran's 
complaints were occurring on a daily basis, and that they 
were moderate to severe in intensity.  The Axis V diagnosis 
was a GAF score of 48, which suggests serious symptoms or 
serious difficulty in social, occupational or school 
functioning.  See DSM IV at 47.  The VA outpatient treatment 
records indicate that despite some success with medication, 
he continues to experience significant depression and sleep 
impairment.  Based on the foregoing, the Board finds that, 
resolving all doubt in the veteran's favor, that his service-
connected PTSD currently warrants a 50 percent rating.  In 
other words, the pertinent evidence is in a state of 
equipoise as to the question of whether a 50 percent rating 
is warranted for the veteran's PTSD.  Under such 
circumstances, the benefit of the doubt is awarded to the 
veteran.  38 U.S.C.A. § 5107(b).  

A rating in excess of 50 percent is not warranted.  Under DC 
9411, a 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

In this case, while there is some evidence of the criteria 
required for a 70 percent rating, specifically, evidence that 
the veteran has some irritability, impaired judgment and 
difficulty in adapting to stressful circumstances, the Board 
finds that the veteran's PTSD symptoms more nearly 
approximate the criteria for a 50 percent evaluation under DC 
9411.  Specifically, there is no significant evidence of such 
symptoms as suicidal ideation, obsessional rituals, defects 
in speech, near-continuous panic or depression which affects 
the ability to function independently, appropriately, and 
effectively; impaired impulse control, spatial disorientation 
and neglect of personal appearance and hygiene.  In this 
regard, although he may have some difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and in establishing and maintaining effective 
relationships, see 38 C.F.R. § 4.130, these symptoms are not 
shown to be of such severity as to warrant a 70 percent 
evaluation.  For example, the medical evidence shows that 
notwithstanding some possibly impaired memory, the veteran's 
orientation, speech, thought processes and cognitive 
abilities have consistently been found to be unremarkable.  
The Board therefore finds that the evidence does not show 
that the veteran's symptoms, which include, but are not 
limited to, depression, nightmares and sleep impairment, are 
of such severity to warrant a 70 percent rating.  

Based on the foregoing, the Board concludes that the 
veteran's PTSD is manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation of 50 percent under DC 9411.  See 38 C.F.R. 
§ 4.7. 


ORDER

A rating of 50 percent for PTSD is granted, subject to 
provisions governing the payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

